 

--------------------------------------------------------------------------------

 
Exhibit 10.1



SMOKY MARKET FOODS, INC.
NOTE AND WARRANT PURCHASE AGREEMENT


THIS NOTE AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is made and entered
into as of March 5, 2010 by and between Smoky Market Foods, Inc., a Nevada
corporation (the “Company”), and 70 Limited LLC, a limited liability
company  (the “Investor”). In consideration of the mutual covenants set forth
herein, and other good and valuable consideration, the Company and Investor
hereby agree as follows:


1.      Purchase of Securities:


(a)      Purchase of Securities.  Subject to the terms and conditions of this
Agreement, the Investor shall purchase, and the Company shall sell and issue to
the Investor, at the Closing (as defined below), (i) a secured promissory note
substantially in the form, and with the terms, attached hereto as Exhibit A in
the principal amount of $150,000 (the “Note”), and (ii) warrants to purchase
450,000 shares of common stock of the Company substantially in the form, and
with the terms, attached hereto as Exhibit B (the “Warrants”; together with the
Note, the “Securities”). The purchase price for the Securities shall be the
principal amount of the Note (the “Purchase Price”).  The proceeds from the sale
of the Securities are to be used toward for working capital and general
corporate purposes, including the payment of accounts payable, legal and
accounting fees, ongoing consulting and employment expenses and other purposes.
The Company expects to raise additional capital, on terms that may be more or
less favorable than those offered to Investor, in the immediate future. As
reasonably requested by the Company, Investor shall complete a substitute W-9 or
such other forms as the Company requests in order for it to comply with its
reporting and other obligations.  The Company will execute a security agreement
in a form mutually satisfactory to the Company and the Investor to secure the
Company’s obligations under the Note.


(b)      Closing. The closing (the “Closing”) of the purchase and sale of the
Securities shall take place on a date within three (3) business days after the
date first set forth above, and the date of the Closing (the “Closing Date”)
shall be the date (which shall be within such three business day period) the
Investor pays the Purchase Price by check or wire transfer to the Company.  On
the date the funds for the Purchase Price clear, the Company shall cause to be
delivered to the Investor a facsimile copy of the Note, duly executed and made
out in favor of Investor.  Within five (5) business days of the Closing, the
Company shall cause the original Note and Warrants to be delivered to Investor
at the address set forth on the signature page hereof. The Closing shall be
deemed to have occurred at the offices of the Company. Failure of either party
to deliver the items required by the preceding sentence when and as required
thereby shall constitute a breach of this Agreement (and the other party shall
be entitled to demand specific performance in addition to any other remedies
available at law or in equity).


2.      Representations and Warranties of Investor: Investor makes the following
representations and warranties, with the intent that they be relied upon by the
Company and each officer, director, employee and agent of the Company in
determining Investor’s suitability as a purchaser of the Securities. Investor
hereby agrees that these representations and warranties shall survive the
Investor’s purchase of the Securities. By signing this Agreement, Investor
represents that he has read and acknowledged the representations set forth in
this Section 2.


(a)      Investor is the sole and true party in interest, is acquiring the
Securities for Investor’s own account for investment, is not purchasing the
Securities for the benefit of any other person, and has no present intention of
holding or managing the Securities with others or of selling, distributing or
otherwise disposing of any portion of the Securities.


(b)      This Agreement constitutes the Investor’s valid and legally binding
obligation, enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights, and
rules of law governing specific performance, and the Investor has full power and
authority to enter into this Agreement.


(c)      Investor  is domiciled in the State set forth on the signature page
hereof and has no present intention of becoming domiciled into, or to otherwise
located in, any other state or jurisdiction, and is an “accredited investor” as
defined in Rule 501(a) promulgated under the Securities Act (as defined
below).  Investor has filled in and executed an Investor Questionnaire in the
form attached hereto as Exhibit C, and the information set forth in such
Investor Questionnaire is true and correct as of the date hereof.
 
 
1

--------------------------------------------------------------------------------

 

 
(d)      Investor is aware that an investment in the Securities is highly
speculative and subject to substantial risks. Investor has adequate means of
providing for his current needs and possible contingencies, and is able to bear
the high degree of economic risk of this investment, including, but not limited
to, the possibility of the complete loss of Investor’s entire investment and the
limited transferability of the Securities, which may make the liquidation of
this investment impossible for the indefinite future.


(e)      Investor has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities and making an informed investment decision.


(f)      Investor understands that the Securities will not be registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, in partial reliance upon exemptions from registration for
certain private offerings. Investor understands and agrees that the Securities,
or any interest therein, may not be resold or otherwise disposed of by Investor
unless the resale of the Securities is subsequently registered under the
Securities Act and under all applicable state securities laws or unless the
Company receives an opinion of counsel, satisfactory to it that an exemption
from registration is available. Further, Investor understands that only the
Company can take action so as to register the Securities.


(g)      Investor acknowledges and represents that Investor has received and
reviewed a copy of  the Company’s Annual Report on Form 10-K for the year ended
December 31, 2008, together with its Quarterly Report on Form 10-Q for the
quarter ended September 30, 2009 (the “Disclosure Document”), and any amendments
or supplements thereto, has been given a reasonable opportunity to review all
documents, books, and records of the Company pertaining to this investment, has
been supplied with all additional information concerning the Company and the
Securities that has been requested by Investor, has had a reasonable opportunity
to ask questions of and receive answers from the Company or its representatives
concerning this investment, and that all such questions have been answered to
the full satisfaction of Investor.


(h)      Investor has received no representations, written or oral, from the
Company, a placement agent or any officer, director, employee, attorney or agent
thereof, other than those contained in the Disclosure Document and this
Agreement. In making the decision to purchase the Securities, Investor has
relied solely upon Investor’s review of the Disclosure Document, this Agreement,
and independent investigations made by Investor or Investor’s representatives
without assistance of the Company.


(i)      Investor understands and agrees that the following restrictions and
limitations are applicable to his purchases and resales, pledges,
hypothecations, or other transfers of the Securities (including for purposes of
this subsection (i), any shares of common stock issuable upon exercise of the
Warrants):


i.      The Securities shall not be sold, pledged, hypothecated, or otherwise
transferred unless registered under the Securities Act and applicable state
securities laws or an exemption from registration is available;


ii.      Each certificate or other document evidencing or representing the
Securities shall be stamped or otherwise imprinted with a legend in the form set
forth on the form of Note and Warrant, respectively, attached hereto, or a
similar legend for any shares of common stock.


iii.      Stop transfer instructions have been or will be placed on the
Securities so as to restrict the resale, pledge, hypothecation, or other
transfer thereof in accordance with the provisions hereof.


(j)      Investor represents and affirms that none of the following information
has ever been represented, guaranteed, or warranted to Investor, expressly or by
implication, by any person:


i.      The approximate or exact length of time that Investor will be required
to remain a security holder of the Company;



ii.      The percentage of profit and/or amount of or type of consideration,
profit or loss to be realized, if any, as a result of an investment in the
Company; or
 
 
 
2

--------------------------------------------------------------------------------

 

 
iii.      The possibility that the past performance or experience on the part of
the Company or any affiliate, or any officer, director, employee, or agent of
the foregoing, might in any way indicate or predict the results of ownership of
the Securities or the potential success of the Company’s operations.


(k)      Investor represents that he or she has read and considered fully the
sections in the Disclosure Document identifying risk factors and investment
considerations and understands that (i) any investment in the Securities is
highly speculative and is subject to a high degree of risk, and (ii) there are
substantial restrictions on the transferability of the Securities, and it may be
impossible to liquidate an investment in the Securities in case of an emergency.
 
(l)      Investor acknowledges and agrees that a UCC financing statement will be
filed with respect to Investor’s security interest in any collateral, including
the Company’s equipment and the Company’s interest in a restaurant lease,
described therein.  The security instrument will not be recorded in the office
of any county recorder or similar office, and the Investor will not have a
perfected security interest in any real property or other property for which
such a recording or filing must be made to perfect or give notice of such
security interest.


3.      Indemnification: Investor acknowledges that Investor understands the
meaning and legal consequences of the representations and warranties set forth
in Section 2 hereof and that the Company and the officers, directors, employees,
and agents of the Company have relied and will rely upon such representations
and warranties. Investor hereby agrees to indemnify and hold harmless the
Company and each of its officers, directors, employees, and agents from and
against any and all loss, claim, damage, liability, cost, or expense (including
attorneys’ fees), joint or several, to which any such person may become subject
due to or arising out of:


(a)      Any breach by Investor of any representation or warranty set forth in
Section 2 above;


(b)      Any inaccuracy in the representations and warranties set forth in
Section 2 above;


(c)      The disposition of any of the Securities by Investor contrary to the
representations and warranties set forth in Section 2 above; and


(d)      Any action, suit, proceeding, demand, assessment, or judgment incident
to or based upon any of the matters indemnified against.


Notwithstanding the foregoing, however, no representation, warranty,
acknowledgement or agreement made herein by Investor shall in any manner be
deemed to constitute a waiver of any rights granted to him under federal or
state securities laws.


4.      Representations and Warranties of the Company: The Company represents
and warrants to Investor that as of the date hereof:


(a)      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, and has all requisite
corporate power and lawful authority to own, lease and operate its assets,
properties and business and to carry on its business as now being conducted.


(b)      The Company has the legal right and power and all authority necessary
to accept and execute this Agreement, to issue and deliver the Securities, and
to perform fully its obligations hereunder. This Agreement has been duly
authorized and, upon proper acceptance and execution by an officer of the
Company, will constitute a valid and binding agreement of the Company
enforceable against it in accordance with its terms, except to the extent that
its enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other laws affecting the enforcement of creditors’ rights
generally and by principles of equity regarding the availability of remedies.


(c)      No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of the Company is required in
connection with the consummation of the transactions contemplated by this
Agreement, except for qualifications or filings required under the Securities
Act, the Securities Exchange Act and under state securities laws and stock
exchange or stock quotation service regulations.


(d)      When issued, sold and delivered in accordance with the terms of the
Warrants, the shares of common stock issuable thereunder will be duly and
validly issued, fully-paid and nonassessable.
 
 
3

--------------------------------------------------------------------------------

 

 
(e)      The Company acknowledges that Investor will rely on the foregoing
representations and warranties of the Company, and the Company hereby agrees to
indemnify and hold harmless Investor from and against any and all loss, claim,
damage, liability, or expense and any action in respect thereof to which
Investor may become subject as a direct result of a breach by the Company of any
such representations or warranties together with all reasonable costs and
expenses (including attorneys’ fees) incurred by Investor in connection with any
action, suit, proceeding, demand, assessment or judgment incident to any of the
matters indemnified against.


5.      Non-Transferability: Investor agrees not to transfer or assign this
Agreement or any of his interest herein.


6.      Entire Agreement: This Agreement constitutes the entire agreement among
the parties pertaining to the subject matter hereof, supersedes any and all
prior agreements and understandings of the parties, and may be amended only by a
writing executed by all parties. No covenant, representation or condition not
expressed in this Agreement shall affect or be deemed to interpret, change, or
restrict the express provisions hereof.


7.      Expenses: Each of the Company and Investor will bear his/her/its own
legal and other fees and expenses in connection with the transactions
contemplated in this Agreement.


8.      Governing Law: This Agreement shall be governed and construed for all
purposes in accordance with the laws (without giving effect to the principles
governing conflicts of laws) of the State of Nevada. The parties hereby subject
themselves to the jurisdiction of the federal and state courts located within
the State of Nevada and agree that the exclusive venue and place of jurisdiction
for any lawsuit arising under or related to this Agreement shall be the State of
Nevada.


9.      Notices: Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon personal
delivery, on the date of receipt if sent by telecopier or overnight courier,
charges prepaid, or five days after deposit in the United States mail, by
registered or certified mail, postage prepaid, addressed (a) if to the Company,
as set forth below the Company’s name on the signature page of this Agreement,
and (b) if to Investor, at Investor’s address as set forth below Investor’s name
on the signature page of this Agreement, or at such other address as the Company
or Investor may designate by ten (10) days’ advance written notice to Investor
or the Company, respectively.


10.      Survival of Representations and Warranties: The representations and
warranties of the parties contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and Closing; provided,
however, that such representations and warranties are only made as of the date
of such execution and delivery and as of such Closing.


11.      Amendments: Any term or provision of this Agreement may be amended and
the observance of any term, condition, or provision of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by a written instrument signed by the Company and Investor.


12.      Severability: If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were excluded and shall be enforceable in accordance with its terms.


13.      Counterparts: This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile copy of this
Agreement, or any counterpart hereto, shall be valid as an original.


14.      Headings / Gender: The headings of the Sections of this Agreement are
for convenience and shall not by themselves determine the interpretation of this
Agreement. Any masculine, feminine or neuter term in this Agreement shall be
deemed to include each of the masculine, feminine and neuter gender.



15.      Incorporation by Reference: All statements, representations and other
information set forth on the signature page hereof and all attachments and
exhibits hereto are incorporated herein as integral terms of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed or caused this Smoky Market
Foods, Inc. Note and Warrant Purchase Agreement to be executed by their duly
authorized representatives as of the date first written above.


 
 
“Company”


SMOKY MARKET FOODS, INC.,
a Nevada corporation




By:  /s/ Edward Feintech      
Edward Feintech, its CEO




Address:
804 Estates Dr., Suite 100
Aptos, California 95003
Fax: (831) 685-4782


“Investor”


70 Limited LLC





/s/               
By:
Title:  _______________________________
 
Address:
3554 Wild Cherry Court
Las Vegas, NV
Fax: (702) 898-1974
 
 
 
 
5

--------------------------------------------------------------------------------

 